FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

TASH HEPTING, on Behalf of              
Himself and All Others Similarly
Situated; GREGORY HICKS; ERIK
KNUTZEN, on Behalf of Themselves
and All Others Similarly Situated;
CAROLYN JEWEL on Behalf of
Herself and All Others Similarly
Situated; BENSON B. ROE, Plaintiff
in related case no. C-06-03467
MMC,
                Plaintiffs-Appellees,         No. 06-17132
                 and
                                               D.C. No.
                                            CV-06-00672-VRW
WIRED NEWS; CONDENET INC.,
                         Intervenors,
                  v.
AT&T CORPORATION,
               Defendant-Appellant,
                 and
AT&T, INC.,
                          Defendant,
UNITED STATES OF AMERICA,
              Defendant-Intervenor.
                                        




                            11353
11354           HEPTING v. AT&T CORPORATION



TASH HEPTING, on Behalf of              
Himself and All Others Similarly
Situated; GREGORY HICKS, ERIK
KNUTZEN, on Behalf of Themselves
and All Others Similarly Situated;
CAROLYN JEWEL, on Behalf of                   No. 06-17137
Herself and All Others Similarly
Situated; BENSON B. ROE, Plaintiff               D.C. No.
                                            CV-06-00672-VRW
                                        
in related case no. C-06-03467
MMC,                                        Northern District of
                Plaintiffs-Appellees,           California,
                                              San Francisco
                  v.
                                                 ORDER
AT&T CORPORATION; AT&T, INC.,
                         Defendants,
                 and
UNITED STATES OF AMERICA,
    Defendant-Intervenor-Appellant.
                                        
                    Filed August 21, 2008

    Before: Harry Pregerson, Michael Daly Hawkins, and
          M. Margaret McKeown, Circuit Judges.


                           ORDER

   In light of the FISA Amendments Act of 2008, Pub. L. No.
110-261, we remand this case to the district court. We retain
jurisdiction over any further appeals.
                             PRINTED FOR
                   ADMINISTRATIVE OFFICE—U.S. COURTS
                BY THOMSON REUTERS/WEST—SAN FRANCISCO

The summary, which does not constitute a part of the opinion of the court, is copyrighted
                          © 2008 Thomson Reuters/West.